Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sampson, J.), rendered March 14, 1997, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The jury verdict convicting the defendant of assault in the first degree and acquitting him of criminal possession of a weapon in the fourth degree is not repugnant. Viewing the elements of the crime as charged to the jury (see, People v Tucker, 55 NY2d 1,7), it could have found that the defendant initially possessed the weapon without any intent to use it unlawfully (see, e.g., People v Smith, 235 AD2d 558; People v Cabrera, 221 AD2d 461). Bracken, J. P., Ritter, Altman and Feuerstein, JJ., concur.